In the

United States Court of Appeals
               For the Seventh Circuit

No. 05-1491

S TACIE F OSTER,
                                                  Plaintiff-Appellant,
                                  v.

A NTHONY D EL UCA and C ITY OF C HICAGO H EIGHTS,

                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 04 C 5220—Samuel Der-Yeghiayan, Judge.



     A RGUED M AY 12, 2008—D ECIDED S EPTEMBER 29, 2008




  Before R OVNER, E VANS, and W ILLIAMS, Circuit Judges.
  W ILLIAMS, Circuit Judge. Stacie Foster filed suit against
the defendants claiming that they violated her First
Amendment rights by terminating her because of her
political affiliation. The district court granted the defen-
dants’ motion to dismiss and terminated the case on the
same day, and later denied Foster’s motion to amend her
complaint. Because the district court failed to articulate
a reason for denying Foster’s motion to amend her com-
plaint, we reverse.
2                                                  No. 05-1491

                    I. BACKGROUND
  On August 6, 2004, Foster, who is a Democrat, filed suit
against Anthony DeLuca, the Republican mayor of the
City of Chicago Heights, and the City itself. She alleged
a violation of her First Amendment freedom of associa-
tion rights under 42 U.S.C. § 1983 because her employ-
ment was terminated after DeLuca was elected. On October
22, 2004, the defendants filed a Rule 12(b)(6) motion to
dismiss the complaint. On January 6, 2005, the district
court granted the defendants’ motion to dismiss and
terminated the case on the same day. On January 14, 2005,
Foster filed a motion to alter the district court’s judgment
under Federal Rules of Civil Procedure 59(e) and 60(b), a
motion for leave to file an amended complaint, and an
amended complaint. On January 27, 2005, the district court
denied Foster’s motion for leave to amend and motions
to alter the judgment in a brief minute order. Foster
appeals.


                       II. ANALYSIS
  We review a district court’s denial of a request for
leave to amend for an abuse of discretion. Indiana Funeral
Dirs. Ins. Trust v. Trustmark Ins. Corp., 347 F.3d 652, 655 (7th
Cir. 2003). Federal Rule of Civil Procedure 15(a) dictates
that leave to amend a pleading shall be freely given “when
justice so requires,” and the rule expressly grants a
plaintiff an opportunity to amend her complaint “once as
a matter of course before being served with a responsive
pleading.” Fed. R. Civ. P. 15(a); Camp v. Gregory, 67 F.3d
1286, 1289 (7th Cir. 1995). Here, Foster filed her com-
No. 05-1491                                                  3

plaint and the defendants responded with a motion to
dismiss pursuant to Rule 12(b)(6). For purposes of
Rule 15(a), a motion to dismiss does not constitute a
responsive pleading, see id.; thus, “an order dismissing
the original complaint normally does not eliminate the
plaintiff’s right to amend once as a matter of right.”
Crestview Vill. Apartments v. United States HUD, 383 F.3d
552, 557 (7th Cir. 2004); Camp, 67 F.3d at 1289; Willhelm v.
Eastern Airlines, Inc., 927 F.2d 971, 972 (7th Cir. 1991).
   The district court entered final judgment against Foster
at the same time that it granted the motion to dismiss, so
she lost her right to amend her complaint. See Camp, 67
F.3d at 1289 (citing Car Carriers, Inc. v. Ford Motor Co., 745
F.2d 1101, 1111 (7th Cir. 1984)). Once final judgment has
been entered in a case, “the district court lacks jurisdic-
tion to entertain a motion for leave to amend the com-
plaint unless the plaintiff also moves for relief from the
judgment.” Id. at 1289-90. After the case was terminated,
Foster filed the requisite motions under Rules 59(e) and
60(b) as well as a motion for leave to file an amended
complaint and the amended complaint. The district court
construed all of Foster’s filings as a motion to reconsider
its earlier decision dismissing the case, which it sum-
marily denied.
  Relief under Rules 59(e) and 60(b) are extraordinary
remedies reserved for the exceptional case, Dickerson v.
Board of Education of Ford Heights, Ill., 32 F.3d 1114,
1116 (7th Cir. 1994), and “the mere desire to expand the
allegations of a dismissed complaint does not, by itself,
normally merit lifting the judgment.” Camp, 67 F.3d at
4                                               No. 05-1491

1290. Yet the district court left the plaintiff with little
recourse but to file a motion under Rules 59(e) and 60(b)
because it simultaneously granted the defendants’ motion
to dismiss and terminated the case. District courts rou-
tinely do not terminate a case at the same time that they
grant a defendant’s motion to dismiss; rather, they gener-
ally dismiss the plaintiff’s complaint without prejudice
and give the plaintiff at least one opportunity to amend
her complaint. See generally Furnace v. Bd. of Trs., 218 F.3d
666, 669 (7th Cir. 2000) (noting that “while this court has
not accorded talismanic importance to the fact that a
complaint . . . was dismissed ‘without prejudice,’ generally,
an order dismissing a complaint without prejudice ‘is not
appealable because the plaintiff may file an amended
complaint.’ ”) (internal citations and quotations omitted);
see also Kaplan v. Shure Bros., 153 F.3d 413, 417 (7th Cir.
1998) (same); Farrand v. Lutheran Bhd., 993 F.2d 1253, 1254
(7th Cir. 1993) (same).
   While “the right to amend as a matter of course is not
absolute,” and a district court may deny a motion to
amend “if the proposed amendment fails to cure the
deficiencies in the original pleading, or could not survive
a second motion to dismiss,” Crestview Vill. Apartments,
383 F.3d at 558 (citing Perkins v. Silverstein, 939 F.2d 463,
471-72 (7th Cir. 1991) (internal quotations omitted)), there
is no indication that is what happened in this case. Other
than its summary denial of the plaintiff’s motions, the
district court made no determination regarding the suffi-
ciency of the amended complaint nor did it provide any
explanation for why it denied the motion to amend. See
Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499
No. 05-1491                                                  5
F.3d 663, 666 (7th Cir. 2007) (“Reasons for finding that
leave should not be granted include ‘undue delay, bad
faith or dilatory motive on the part of the movant, repeated
failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allow-
ance of the amendment, futility of amendment.’ ”) (citing
Foman v. Davis, 371 U.S. 178, 182 (1962)); Dubicz v. Common-
wealth Edison Co., 377 F.3d 787, 792 (7th Cir. 2004) (same).
This omission is especially notable given the district
court’s action in dismissing the case and entering judg-
ment on the same day. Accordingly, we find that the
district court abused its discretion by denying the plain-
tiff’s motion to amend without explanation.1


                    III. CONCLUSION
  Accordingly, we R EVERSE the decision of the district
court and R EMAND this case for proceedings consistent
with this opinion. Circuit Rule 36 shall apply.




1
  The parties also brief whether the amended complaint
would survive a Rule 12(b)(6) motion, but the district court
never reached this issue. We decline to resolve that issue here
as it is something that the district court should revisit on
remand.



                            9-29-08